Citation Nr: 1710673	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-36 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for hidradenitis suppurativa, perineum, groin and axilla by history, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to April 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled for a videoconference hearing in December 2015.  The Veteran's hearing request was deemed withdrawn when he failed to appear for the scheduled hearing or to provide communication regarding such failure to appear.  See 38 C.F.R. § 20.704 (2016).  

In January 2016, this case was remanded for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran's most recent VA examination was performed in September 2009.  Accordingly, in a January 2016 remand, the Board requested that a VA examination be provided to the Veteran, after which the examiner was to ascertain the current severity of the Veteran's service-connected hidradenitis suppurativa.  Specifically, the Board instructed the VA examiner to provide information as to the functional impairment caused by the Veteran's service-connected hidradenitis suppurativa with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks. 

In a January 2017 Appellant Brief, the Veteran's representative noted that the Veteran failed to report to his VA examination.  The representative suggested that the Veteran did not receive the VA examination notification letter because the address written on the Board's January 2016 notification letter (i.e., PO Box 34, Carrier Mills, IL 62917) differed slightly from the address the representative currently has for the Veteran (i.e., 1210 Town Park Road, PO Box 34, Carrier Mills, IL 62917).  However, a review of all of the records indicates that it is likely the Veteran could have received the VA examination notification letter because the Veteran did not allege that he did not receive any other mail from the VA as a result of this slight address discrepancy.  Additionally, the record does not indicate any mail was ever returned as a result of an incorrect address. 

On the other hand, a review of all the records does suggest the Veteran may have not received notification of his March 2016 VA examination because he was enrolled in a VA Adult Day Health Care (ADHC) program in Marion, IL on the date of his VA examination.  A review of the records indicates that the Veteran's VA examination was scheduled for March 22, 2016, and his medical records suggest he was seeking treatment at a VA ADHC in Marion, IL on March 22, 2016.  There are, however, no records available from January 2016 and February 2016 that would indicate whether the Veteran was hospitalized or seeking treatment during this period and was therefore, unable to receive notice of his March 2016 VA examination.  Still, the Board considers the applicability of the benefit of the doubt doctrine and resolves reasonable doubt in the appellant's favor.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds the Veteran had good cause for missing his March 2016 VA examination despite the fact the Veteran's representative, in his January 2017 Appellant Brief, did not use the Veteran's ongoing treatment at the VA ADHC program as good cause for his missed examination.  38 C.F.R. § 3.655 (2016).  As such, these issues must be remanded, and the Veteran will be scheduled for another VA examination.

The TDIU on appeal is inextricably intertwined with the increased rating issue.  Accordingly, this issue must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Marion, IL VA Medical Center from January 2016 through March 2016 and from August 2016.  

2.  Schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected hidradenitis suppurativa.  Access to the electronic claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

(a)  The examiner should discuss the impact of the Veteran's disability on his ability to perform tasks.  The examiner should also discuss the impact the Veteran's disability has on his occupational functioning.  

(b)  The examiner should discuss whether the Veteran's hidradenitis suppurativa limits his range of motion in the arms and legs.  The examiner should also discuss the extent of such limitations. 

(c)  The examiner should discuss any and all signs and symptoms necessary for rating the Veteran's skin disability under the applicable rating criteria, to include consideration of both the active skin disorder and any residual scars.  All relevant symptoms should be reported in detail, including the size and nature of all of the scars, cysts, or lesions, any characteristics of disfigurement, and any impairment of function.  The examiner should also address the Veteran's contentions that some of his scars, lesions, or cysts are painful.

(d) If any opinion and supporting rationale cannot be provided without speculation or medically unsound judgment based upon mere conjecture, the examiner should clearly explain why this is so.

3.  After the Veteran undergoes his VA examination, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



